     Case 4:21-cv-00217 Document 1 Filed on 01/21/21 in TXSD Page 1 of 8



                   THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JUANA M. ESPARZA,                    §
                                     §
     Plaintiff,                      §
                                     §
v.                                   §   CIVIL ACTION NO. 4:21-cv-217
                                     §             (JURY)
CANON BUSINESS PROCESS               §
SERVICES, INC.                       §
                                     §
     Defendant.                      §

                    PLAINTIFF’S ORIGINAL COMPLAINT

     Plaintiff Juana M. Esparza (“Esparza”) files this her Original

Complaint against Defendant Canon Business Process Services, Inc.

(“Canon”) as follows:

                         NATURE OF THE DISPUTE

     1.    Canon violated Esparza’s rights under the Family Medical

Leave Act (the “FMLA”) by interfering with, restraining, and/or

denying her the exercise of or the attempt to exercise her rights

under the FMLA in violation of 29 U.S.C. § 2615(a)(1). In addition,

Canon discriminated and retaliated against Esparza for exercising

her rights under the FMLA in violation of 29 U.S.C. § 2615(a)(2).

     2.    Based on the foregoing, Esparza brings this action to

recover damages she incurred because of Canon’s violation of the

FMLA, including without limitation, reinstatement and actual and

liquidated damages.      In addition, Esparza seeks reimbursement of

her reasonable attorneys’ fees and costs of court under the FMLA.
      Case 4:21-cv-00217 Document 1 Filed on 01/21/21 in TXSD Page 2 of 8



                           JURISDICTION AND VENUE

      3.     This Court has subject matter jurisdiction pursuant to 28

U.S.C. § 1331 (2021) and 29 U.S.C. §§ 2610-2617 (2021).

      4.     Esparza brings this complaint in the district in which

she and Canon reside and where a substantial portion of the conduct

charged herein occurred.         Accordingly, venue is proper in this

district pursuant to 28 U.S.C. § 1391(b)(2021).

                                    PARTIES

      5.     Esparza is an individual residing in Houston, Harris

County, Texas.

      6.     Canon is a foreign corporation authorized to do business

in the State of Texas. Canon may be served through its registered

agent,     Corporation    Service   Company     dba    Lawyers   Incorporating

Service Company, at 211 E. 7th Street, Suite 620, Austin, Texas

78701.

                             STATEMENT OF FACTS

      7.     Esparza had been employed by Canon for approximately

sixteen (16) years.         On May 4, 2020, Esparza learned that her

adult    daughter    in   California,    Melissa      Hayes   (“Melissa”),   had

experienced a serious health condition requiring hospitalization.

The   next    day,   Esparza   informed       her   manager,     Carlos   Gamboa

(“Gamboa”) that she would need time off work to help care for her

daughter. Gamboa instructed Esparza to contact her supervisor,

Susan Davis (“Davis”), for assistance with her request which


                                        -2-
     Case 4:21-cv-00217 Document 1 Filed on 01/21/21 in TXSD Page 3 of 8



Esparza did. Davis had been Esparza’s supervisor for approximately

eight (8) months.

      8.    Davis approved Esparza’s leave from May 6, 2020, to May

25, 2020, and assisted Esparza with completing and submitting the

necessary    FMLA   paperwork    online.      Esparza    then   traveled    to

California to care for her daughter.

      9.    Esparza returned to Houston from California the evening

of May 12, 2020.        When Esparza contacted Davis the following

morning, she was informed that she would need to quarantine at home

for fourteen (14) days due to the COVID-19 pandemic.1

      10.   On May 21, 2020, Esparza was notified by Nicole Fleming

(“Fleming”), a Canon human resources representative, that Fleming

had not received the “Certificate of Health Care Provider” form

(the “Form”) she had previously sent to Esparza by email. Although

Esparza had no record of receiving any such email, Fleming informed

Esparza if the Form was not completed and returned to Canon by May

23, 2020, she would be terminated.

      11.   Esparza reached out to Davis for assistance who deferred

to Fleming for any decisions on Esparza’s work status.                Shortly

thereafter, Esparza received an “Employment Agreement” by email

from Davis rather than the Form.




      1     At the time, the State of California was considered a COVID-19 “hot
spot” for infection.

                                     -3-
    Case 4:21-cv-00217 Document 1 Filed on 01/21/21 in TXSD Page 4 of 8



     12.    Esparza finally received the Form which she sent to her

daughter, Melissa, on May 22, 2020, for her treating physician to

complete, sign and return.           Melissa was informed that her treating

physician was not available until at least May 26, 2020. As

California was a COVID-19 hot spot at the time, Melissa was not

able to access the hospital or other medical facilities directly to

contact her physician. As such, Melissa returned the completed Form

(without    her   treating      physician’s    signature)     along   with   her

hospitalization paperwork to Canon.

     13.    On May 26, 2020, Melissa’s treating physician remained

unavailable and she was still unable to gain entry into the

hospital which remained on lock down due to COVID-19.             Melissa was

finally able to convince a hospital staff nurse (who met her

outside the hospital) to provide a letter on hospital letterhead

documenting Melissa’s hospitalization and Esparza’s presence at the

hospital during her hospitalization.           Melissa then sent the staff

nurse letter along with her hospitalization paperwork to Fleming by

email.

     14.    On May 27, 2020, Esparza was informed by Cynthia Quinones

(“Quinones”)      that    her   FMLA   paperwork   remained   incomplete     and

inadequate.    Specifically, and despite the information provided by

the hospital staff nurse in Melissa’s treating physician’s absence

(which     included      Melissa’s     hospitalization   paperwork),     Canon

insisted that Esparza have Melissa’s treating physician complete,

sign and return the Form.         Quinones followed up that conversation
                                        -4-
     Case 4:21-cv-00217 Document 1 Filed on 01/21/21 in TXSD Page 5 of 8



with an email to Esparza notifying her that Fleming had initially

sent her the Form on May 8, 2020.             In fact, the Form had been

loaded into Canon’s “time reporting system” (the “System”) on May

8, 2020, not emailed to Esparza who had neither remote access to

the System nor reason to check the System during her leave of

absence from work.

      15.   Esparza was placed on unpaid leave on May 28, 2020, and

informed she would be terminated if all of the requested FMLA

paperwork was not submitted by June 1, 2020.               Despite numerous

attempts to deliver the necessary paperwork and forms to Melissa’s

treating physician for completion and return to Canon, Esparza (and

Melissa) were unable to contact Melissa’s treating physician for

assistance with the FMLA paperwork.2          Because Esparza was unable to

timely   comply   with   Canon’s    request,    Esparza   was    subsequently

terminated.

                          FIRST CAUSE OF ACTION

                          Violations of the FMLA

      16.   Esparza    incorporates     all     allegations     contained   in

paragraphs 1 through 15.

      17.   The FMLA requires employers, such as Canon in this case,

to provide up to twelve (12) weeks of unpaid leave to any eligible

employee in order to care for the spouse, or a son, daughter, or


      2     The hospital in California where Melissa had been treated and where
her treating physician practiced remained on lock down due to the COVID-19
pandemic with only patients and hospital personnel allowed entry.


                                      -5-
    Case 4:21-cv-00217 Document 1 Filed on 01/21/21 in TXSD Page 6 of 8



parent, of the employee, if such spouse, son, daughter, or parent

has a serious health condition.           29 U.S.C. § 2612(a)(1)(C) (2021).

     18.       It is unlawful for any employer to interfere with,

restrain, or deny the exercise of or the attempt to exercise, any

right provided under the FMLA. 29 U.S.C. § 2615(a)(1)(2021). It is

also unlawful to retaliate against an employee for exercising their

rights under the FMLA.         29 U.S.C. § 2615(a)(2) (2021).

     19.       The FMLA also requires employers to restore employees to

the same position or a position comparable to that held by the

employee after a qualifying absence.                  Failure to do so is a

violation of the FMLA.         29 U.S.C. § 2614(a)(1)(2021).

     20.       Applied here, the FMLA provides that an employer who

violates the FMLA shall be liable, without limitation, for the

amount    of    any   wages,   salary,     employment    benefits,    or   other

compensation denied or lost to such employee by reason of the

violation (“Lost Wages and Benefits”), interest on the Lost Wages

and Benefits, and liquidated damages equal to the sum of the Lost

Wages and Benefits and corresponding interest. 29 U.S.C. § 2617(a)

(2021).

     21.       Esparza has been damaged by Canon’s violation of the FMLA

for which amounts and conduct Esparza sues.

                                ATTORNEYS’ FEES

     22.       Esparza   has   employed     counsel    for   which   she   seeks

reimbursement of her reasonable attorneys' fees and costs incurred



                                      -6-
    Case 4:21-cv-00217 Document 1 Filed on 01/21/21 in TXSD Page 7 of 8



pursuant to 28 U.S.C. § 2617(a)(3)(2021).          Esparza has complied

with all conditions precedent to the recovery of attorneys’ fees.

                               JURY DEMAND

     23.   Esparza requests a trial by jury.

                                 PRAYER

     WHEREFORE, Plaintiff Juana M. Esparza prays that at trial she

be awarded the following against Defendant Canon Business Process

Services, Inc.:

     a.    reinstatement to a comparable          position   as
           provided by the FMLA;

     b.    actual damages as provided by the FLMA;

     c.    liquidated damages as provided by the FMLA;

     d.    costs of court;

     e.    reasonable attorneys' fees;

     f.    prejudgment and post-judgment interest on the
           amounts awarded above at the highest rate
           allowed by law; and

     g.    such additional relief to which Esparza may be
           entitled.

                             Respectfully submitted,

                              /S/ Mark Siurek
                             Mark Siurek
                             TBA# 18447900
                             Fed. ID# 9417
                             3334 Richmond Avenue, Suite 100
                             Houston, Texas 77098
                             713-522-0066 (telephone)
                             713-522-9977 (fax)
                             msiurek@warrensiurek.com

                             ATTORNEY-IN-CHARGE FOR PLAINTIFF



                                    -7-
Case 4:21-cv-00217 Document 1 Filed on 01/21/21 in TXSD Page 8 of 8



                        OF COUNSEL:

                        WARREN & SIUREK, L.L.P.
                        Patricia Haylon
                        TBA# 09281925
                        Fed. ID# 13941
                        3334 Richmond Avenue, Suite 100
                        Houston, Texas 77098
                        713-522-0066 (telephone)
                        713-522-9977 (fax)
                        thaylon@warrensiurek.com




                                -8-
